Defendant moves to reconsider his motion to affirm which was recently denied. The basis for *912the motion to reconsider is a change of circumstances in that the case of one of the plaintiffs, Arthur F. Langelo, has now been dismissed by mutual agreement of the parties.
Beals & Di Fiore, Albert Di Fiore, for plaintiffs. Hanson, Curran, Bowen & Parks, David P. Whitman, for defendant.
Since court would have granted the motion to affirm but for the claim of Arthur F. Langelo, the defendant’s motion to reconsider is granted and on reconsideration the motion to affirm the judgment below is granted.